  Case 10-43794       Doc 46   Filed 06/28/21 Entered 06/29/21 07:21:42                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:      10-43794
Jacqueline Scott                              )
                                              )                Chapter: 7
                                              )
                                                               Honorable A. Benjamin Goldgar
                                              )
                                              )
               Debtor(s)                      )

                            ORDER DENYING WITHOUT PREJUDICE
                            APPLICATION FOR UNCLAIMED FUNDS

       On June 24, 2021, claimant Best Capital Services LLC / Shawn C Rice on behalf of

Jacqueline Scott filed an application for payment of unclaimed funds deposited with

the court, pursuant to 11 U.S.C. Section 347(a). The application and supporting

documentation fail to establish that the claimant is entitled to the unclaimed funds.

Accordingly, IT IS HEREBY ORDERED:

  The application is denied without prejudice for improper notice.




                                                           Enter:


                                                                     Honorable A. Benjamin Goldgar
Dated: June 28, 2021                                                United States Bankruptcy Judge
